Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
This action is in response to an application filed March 1, 2021. Claims 1-20 are pending in this application.


Allowable Subject Matter
Claims 1-20 are allowed over available prior art(s).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘sending, by the client device, changes made to the collection of content items occurring after the client device received changes to the collection of content items in the content library up to the first position in the content journal; and after sending the changes made to the collection of content items, receiving, from the content management system, synchronization data identifying a second position in the content journal representing an updated state of the content library that includes the changes made to the collection of content items that were sent by the client device’.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2011/0166960 A1, which is directed to a digital content recycling system which also monitors current status of a content list to detect any mismatches in the content list [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        August 8, 2022